Citation Nr: 1723809	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  13-18 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an initial compensable disability rating for hepatitis B.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  Subsequently, the RO issued a September 2012 rating decision affirming the non-compensable disability rating. 

In May 2014, the Veteran testified before the undersigned Veterans' Law Judge at a travel Board hearing; a transcript of which has been associated with the claims file.

In January 2015, the Board remanded this matter for further evidentiary development prior to the adjudication of the claims; namely to obtain another VA examination.  See January 2015 Board Decision.  In accordance with the Board's remand directives, the Veteran was afforded another VA examination in April 2015.  See April 2015 VA Examination Report; see also Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that a Court or Board remand confers upon a veteran the right to substantial, but not strict, compliance with that order).  


FINDINGS OF FACT

1. The most probative evidence of record shows the Veteran's hepatitis B has been asymptomatic during the pendency of this claim. 

2. The evidence of record does not establish that the Veteran is unable to secure or follow substantially gainful occupation as a result of his service-connected disabilities.

 
CONCLUSIONS OF LAW

1. The criteria for an initial compensable disability rating for hepatitis B have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.27, 4.114, Diagnostic Code 7345 (2016).

2. The criteria for TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 
38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.18, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As it pertains to the claims decided herein, the VA has met all statutory and regulatory duties to notify and assist the Veteran.  See 38 U.S.C.A. §§ 5100, 5101, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).  

The Veteran contends the symptoms of his service-connected hepatitis B have worsened.  More specifically, at the May 2014 travel Board hearing, he testified that he sleeps a lot, which he believed was a symptom of his hepatitis B.  See May 2014 Hearing Transcript at 6.  He explained that if he ventures outside and sat down for longer than 15 minutes, he falls asleep.  According to him, this has been on-going for the past five to six years.

As a preliminary matter, the Board notes the RO originally characterized the service-connected disability as "hepatitis, not otherwise specified," and evaluated it under Diagnostic Code (DC) 7354 for hepatitis C.  See August 2011 Rating Decision and Codesheet; see also 38 U.S.C.A. § 1155; 38 C.F.R. 4.27.  According to the March 2015 Rating Codesheet, it appears the service-connected hepatitis is still evaluated under DC 7354.  A review of the claims file indicates that while the Veteran has tested positive for hepatitis B core antibody, he has tested negative for hepatitis A and C.  See March 2015 VA Primary Care Outpatient Note; see also July 2014 VA Patient Letter (reported the Veteran's laboratory results indicated there is no evidence of a current or past infection of hepatitis A or C; a result for hepatitis B is not mentioned).  In light of this fact, and given that DC 7354 requires "serologic evidence of hepatitis C infection," the Board finds that DC 7345 is more appropriate.  See 38 C.F.R. § 4.114.  As such, the Board designates DC 7345 as the applicable DC for this disability.  See Read v. Shinseki, 651 F.3d 1296, 1302 (Fed. Cir. 2011) (holding that service connection for a disability is not severed simply because the DC associated with it is corrected to more accurately determine the benefit to which a veteran may be entitled).  This change does not reduce his disability rating nor revaluates his disability based on new symptoms that are otherwise entitled to a separate compensable rating.  See Murray v. Shinseki, 24 Vet. App. 420, 428 (2011).

Pursuant to DC 7345, a non-compensable rating is warranted if a veteran is "nonsymptomatic."  38 C.F.R. § 4.114.  A 10 percent disability rating is warranted if there is intermittent fatigue, malaise, and anorexia; or incapacitating episodes for a total duration of at least one week, but less than two weeks, during a 12 month period, with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain.  

Upon review, the relevant medical evidence of record is silent for any complaints of symptoms attributable to hepatitis B following separation from service.  See Fenderson v. West, 12 Vet. App. 119 (1999) (holding that when an initial compensable disability rating is at issue, the evidence to be considered includes the entire appeal period).  Despite the Veteran's claims of extreme fatigue at the May 2014 travel Board hearing, at a March 2015 medical appointment, he reported he was feeling "ok" and had no specific complaints.  See March 2015 VA Primary Care Outpatient Note.  In fact, according to a December 2012 VA Primary Care Outpatient Note, the last time he experienced symptoms related to hepatitis B was during his service in Korea.  At that time, he recalled turning yellow, experiencing malaise, and being hospitalized for nine days.  See May 2014 VA Primary Care Outpatient Note.  He denied any recurrence of such symptoms post-separation.  See December 2012 VA Primary Care Outpatient Note.  The only medical evidence of record pertaining to fatigue or weakness comes from a June 2010 H.F. Health System Office Note.  At that time, a private treatment provider noted he was continuing to gain stamina and strength following his left knee arthroplasty; there was no reference to his hepatitis B in this regard.  See June 2010 H.F. Health System Office Note.  

In furtherance of this claim, the Veteran has been afforded two VA examinations; one in October 2011 and another in April 2015.  Cf. July 2012 VA Examination Report (provides and addendum opinion regarding nexus for service connection purposes supplementing the October 2011 VA Examination Report, and provides no additional substantive information regarding the Veteran's symptomatology).  

At the October 2011 VA examination, the VA examiner noted the Veteran did not report any signs or symptoms attributable to a chronic or infectious liver disease; such as fatigue, malaise, anorexia, nausea, vomiting, arthralgia, and weight loss.  See October 2011 VA Examination Report; see also 38 C.F.R. § 4.114, Diagnostic Code (DC) 7345.  The VA examiner confirmed that he did not require continuous medication to control any liver conditions, and did not have any incapacitating episode due to liver conditions during the past 12 months.  Importantly, the VA examiner advised there were no significant diagnostic test findings.  In the end, the VA examiner concluded that while he had a past hepatitis B infection, there were no residuals of the infection and his liver function was normal.  Based on these findings, the VA examiner opined his ability to work was not impacted by his hepatitis B. 

Subsequently, in April 2015 the Veteran underwent another VA examination.  See April 2015 VA Examination Report.  At that time, he denied having any problems with his hepatitis B, much less any recent hospitalizations or treatments for the same.  Of note, contrary to his hearing testimony, he expressly denied experiencing any unusual fatigue or weakness.  Id.; cf. May 2014 Hearing Transcript.  
Similar to the October 2011 VA examiner, the April 2015 VA examiner determined the Veteran did not exhibit any signs or symptoms attributable to a chronic or infectious liver disease; did not require continuous medication to control any liver conditions; and did not have any incapacitating episode due to liver conditions during the past 12 months.  See April 2015 VA Examination Report.  While the VA examiner noted significant diagnostic test findings, the Board notes the VA examiner was referring to the September 2012 positive test for hepatitis B core antibody.  Ultimately, this VA examiner also concluded his ability to work was not impacted by his service-connected hepatitis, emphasizing his denials of any fatigue and weakness at the present time.

In assessing the evidence, the Board acknowledges the Veteran is competent to provide evidence regarding the lay observable symptoms he exhibits.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  To that extent, the Board finds his lay statements competent.  However, in terms of probative weight, the Board finds his lay statements are unreliable based upon the inconsistencies detailed above.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence"); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) (holding that credibility may be appraised by evaluating a witness' statements for interest, bias, demeanor, internal consistency, facial plausibility, or consistency with the other evidence of record).  Accordingly, the most probative evidence before the Board are the medical records.

As the medical records of evidence establish the Veteran has been asymptomatic during the pendency of this claim, the Board finds the preponderance of the evidence is against an initial compensable disability rating for hepatitis B.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009) (holding that the benefit of the doubt doctrine is not applicable where the Board determines the preponderance of the evidence weighs against a veteran's claim); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007) (holding that where an increase in the disability rating is at issue, staged ratings are appropriate when the factual findings show distinct time periods where the veteran exhibited symptoms that would warrant different ratings).  

While the Board is cognizant of its obligation to consider increased evaluations under other potentially applicable DCs, as the Veteran has been asymptomatic during the relevant timeframe, no such assessment is necessary.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Furthermore, the Board recognizes that 
38 C.F.R. § 3.324 (2016) permits the award of a 10 percent disability rating where a veteran is service-connected for two or more non-compensable disabilities that clearly interfere with his employability.  For the reasons discussed below, a 10 percent disability rating pursuant to 38 C.F.R. § 3.324 is not warranted. 

Lastly, the issue of TDIU has been expressly raised.  See Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009).  At the outset, the Board notes the Veteran is additionally service-connected for allergies with a non-compensable disability rating from May 6, 2010.  As a result, he does not meet the meet the minimum disability rating percentage threshold for schedular TDIU consideration.  38 C.F.R. §§ 4.16(a), 4.25.  Nevertheless, even when a veteran does not meet the percentage standards for schedular TDIU, he may be considered for TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).  However, the Board does not have the authority to assign extraschedular TDIU in the first instance.  See 38 C.F.R. § 4.16(b).  If the Board finds the evidence of record supports TDIU on an extraschedular basis, the Board is required to refer the issue to the Director, Compensation Service, for further consideration.  38 C.F.R. § 4.16(b).  

The sole fact that a veteran is unemployed or has difficulty obtaining employment is insufficient for TDIU purposes.  The evidence must show the veteran is incapable of performing the physical and mental acts required by employment by reason of his service-connected disabilities.  See 38 C.F.R. § 4.16(b); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Here, in addition to the Veteran's service-connected disabilities, the Board notes he has additional nonservice-connected diagnoses for bilateral osteoarthritis of the knees, left knee arthroplasty, torn rotator cuff of the right shoulder, cerebrovascular accident (stroke), hypertension, hyperlipidemia, diabetes mellitus, and impotence.  See October 2008 G.C. Hospital Surgical Pathology Report; September 2009 H.F. Health System Office Note; June 2010 H.F. Health System Radiology Results; Ann Arbor VA Medical Center Problem List.  Even though these nonservice-connected disabilities may cause functional impairment and prevent him from securing or following substantially gainful occupation, it is impermissible for the Board to consider them.  See 38 C.F.R. §§ 3.341(a), 4.16(b); see also Van Hoose, supra.  For that matter, the Board is precluded from considering a veteran's age.  38 C.F.R. 
§ 4.19.

Bearing this in mind, the Board examines the evidence of record.  In doing so, the Board acknowledges the Veteran is presently retired.  See October 2011 VA Examination Report.  Previously, he was employed as a truck driver from August 1993 to November 2009 with C.F.  See Social Security Administration (SSA) Work History Report.  However, according to a March 2011 letter from the C.F. Human Resources Manager he was officially terminated from active employment that same month due to over extending his medical leave of absence.  See March 2011 Letter from Employer.  Pursuant to the March 2011 letter, he took a medical leave of absence beginning in December 2009. 

While the March 2011 letter does not provide the basis for the Veteran's medical leave of absence, private treatment records indicate he underwent a total left knee arthroplasty in February 2010.  See May 2010 H.F. Health System Office Note (noted the Veteran was three months removed from the left knee arthroplasty).  Prior to the February 2010 left knee arthroplasty, September 2009 and December 2009 H.F. Health System Office Notes indicate he reported persistent pain associated with his knees as well as swelling, and stiffness.  See September 2009 H.F. Health System Office Note (noted the Veteran's complaint of intermittent pain and stiffness of his knees due to bilateral osteoarthritis); December 2009 H.F. Health System Office Note (noted the Veteran's complaint of increased pain and swelling with the left knee). 

Following the left knee arthroplasty, the Veteran began expressing his concerns about returning to his position as a truck driver.  In May 2010, he stated he believed he was not quite able to return to work and that a few more weeks off before retuning would be beneficial.  See May 2010 H.F. Health System Office Note.  A month later, in June 2010, he stated he experienced periodic pain with activity and believed that he could not return to work because of the physical requirements of his job.  See June 2010 H.F. Health System Office Note.

Based upon the above, it appears the Veteran was terminated from his long-time employment with C.F. due to the functional impairment caused by bilateral osteoarthritis in his knees and the residuals of his left knee arthroplasty.  Of import, there is no medical evidence suggesting functional impairment due to the service-connected hepatitis B and allergic rhinitis at any time during the pendency of this claim.  Specifically, both VA examiners unequivocally found his ability to work was not impacted by his hepatitis B because he was asymptomatic.  His rhinitis has also been asymptomatic.  See October 2011 VA Examination Report; April 2015 VA Examination Report.  Wherefore, the Board finds the preponderance of the evidence is against his claim for consideration of TDIU on an extraschedular basis.   See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan, supra.


ORDER

Entitlement to an initial compensable disability rating for hepatitis B is denied. 

Entitlement to TDIU is denied.




____________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


